Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Gregory Cohan on 03/01/2022.
	The application has been amended as follows:
	Claims 1, 2, 4, 5 are cancelled.
	Claim 3 reads:
3. A method of manufacturing a piercer plug, the method comprising: 2Application No. 15/762,821Docket No. 0088 10.00003\US Amendment Dated October 6, 2021Response to 07/12/2 1 NFOA 
	heating a piercer plug, the plug including a tip portion and a trunk portion made of the same material as the tip portion and continuous to the tip portion, such that a temperature of the tip portion is not lower than an austenite transformation temperature, and a temperature of a cylindrical portion included in the trunk portion and having a hole used for attaching a bar is lower than the austenite transformation temperature;
	cooling the piercer plug to a temperature not higher than 400 °C at a cooling rate not lower than a cooling rate achieved by leaving the piercer plug to cool such that it provides the piercer plug with: 
		a Vickers hardness for the tip portion not lower than 300 Hv and not higher than 380Hv
 		a Vickers hardness for the cylindrical portion of 220 Hv or less, and 
		an impact value for the cylindrical portion at 20 °C of 20 J/cm2 or higher in a Charpy impact test using a full-size test specimen based on JIS Z 2242 (2005); and


Allowable Subject Matter
Claim 3 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art Takase (US 5031434) disclose the limitations as described in the Non-Final rejection filed 07/12/2021 except the temperatures, Vickers hardness difference between the tip portion and the cylindrical portion, and impact value of the cylindrical portion of claim 3.
The hardness difference is taught by Friederich (US 20040154705) [0001]- [0008] that the hardness of the tip is increased by heating and holding at the austenitisation temperature and cooling. 
Tanaka (US 20140017509) teaches the impact value of the cylindrical position as described in the Non-Final rejection.
Although Takase discloses a coating (3) on the surface of the piercer plug, none of the prior art disclose or render obvious "... forming a coating on a surface of the piercer plug before the heating.…" as set forth in claim 3. Emphasis is added to “the heating” because this heating is not separate from the heating the piercer plug such that the temperature of the tip is not lower than an austenite transformation temperature.
Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 3 is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        

/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799